Title: From George Washington to The Board of War, 8 October 1779
From: Washington, George
To: Board of War


        
          Gentlemen.
          Head Quarters West point 8th Octobr 1779
        
        I have been honored with yours of the 30th ulto on the subject of Major Francis Murray’s exchange for the Hussian Major Stein lately captured—Had Major Stein been taken by a continental Vessel, a preference in favr of Major Murray would have been totally inadmissible—but all circumstances considered, I do not think our Officers, who are prisoners, should look upon themselves injured, when they are acquainted with the claim which Mr John Murray, one of the owners of the Mars, seems to have, of demanding his Brother for Major Stein—more especially, as the remainder of the prisoners taken by that Vessel have, as you report, been generously given up for the Benefit of the Continent—This being in the nature of a private Exchange, Major Stein must undertake to negotiate it himself, by making the proposition either to Genl Clinton or his own commander in Chief as he may judge most proper and I could wish, that he may, in his application, set forth that Major Murray is Brother to the owner of the private Vessel of War that captured him, and that the exchange is effected upon the particular interposition of Mr Jno. Murray.
        The inclosed Return of Men, detained in Philadelphia as Artificers of various kinds, has been made to me by Brigadier Genl Irvine with a request that they may be ordered to join their respective Regiments if not very materially employed. You will observe that the 10th Regt returns no less than 18—a number very severely felt in the weak state which most of our Regiments are in. Besides this, the Men, by being long absent, become debauched and intirely forget all their military duties. Under the present prospect of Affairs we may shortly have occasion for every continental Soldier that can be collected—I shall therefore be glad that the above mentioned persons may be delivered to Capt. Ziegler of the Pennsa line, unless they are employed in a manner that renders their services more essential in Philada than with their Regs.
        Mr Wilkinson is now here endeavouring to organize and reduce to a regular System the Cloathing department. He seems to think, and I agree with him, that one of the first things to be done, is to stop all partial Issues, by purchasing Agents or any other Authority without his privity, otherwise he never can determine, at a view, with what the troops of any particular State, or those who do not come under that denomination, have been furnished, and consequently, he will be much at a loss in apportioning equally the general Stock. I have made him acquainted with the necessity which there has heretofore been of deviating from this rule, merely for want of some person at the Head of the department with competent powers to transact the whole of the business, but I now think it will be proper that Mr Wilkinson should be acquainted with all

the orders that have been given in the course of this year for Cloathing for the next, that he may have a check upon the future applications of those who have been furnished. I have the honor &c.
      